Citation Nr: 0939942	
Decision Date: 10/21/09    Archive Date: 10/28/09

DOCKET NO.  09-17 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to a rating in excess of 30 percent for 
posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. M. Clark, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1951 to 
August 1953. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in New Orleans, 
Louisiana.

He testified before the undersigned Veterans Law Judge in 
September 2009.  A transcript of the hearing is of record.  


FINDING OF FACT

Throughout the rating period on appeal, the Veteran's PTSD 
has been productive of not more than occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks.  


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for PTSD 
have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 
5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
4.130, Diagnostic Code (DC) 9411 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2009).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2009).  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  

Where there is a question as to which of two separate 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that particular rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2009).  
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the Veteran.  38 C.F.R. § 4.3 (2009). 

The Board has reviewed all of the evidence in the Veteran's 
claims folder.   Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to the claim.  

At the outset, the Board notes that the Veteran is appealing 
the initial disability rating assigned for his PTSD. As such, 
the claim requires consideration of the entire time period 
involved, and contemplates staged ratings where warranted.  
See Fenderson v. West, 12 Vet. App. 119 (1999). 

Service connection for PTSD was initially granted in a 
January 2008 rating decision.  At that time, a 30 percent 
evaluation was assigned.  Throughout the rating period on 
appeal, the Veteran has been assigned a 30 percent rating for 
PTSD.  He contends that his symptoms are of such severity as 
to warrant an increased rating throughout this period.  

PTSD is evaluated under the general rating formula for mental 
disorders.  See 38 C.F.R. § 4.130, DC 9411.  Under this 
general rating formula, a 50 percent rating is warranted with 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g. retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing effective work and social relationships.

After reviewing the evidence of record, the weight of the 
evidence does not support an evaluation in excess of 30 
percent for PTSD for any portion of the rating period on 
appeal, as will be discussed below. 

The Veteran has not demonstrated flattened affect.  For 
example, a December 2007 VA examination noted normal affect. 
A subsequent July 2008 VA outpatient treatment note indicated 
that the Veteran displayed full and appropriate affect. 
Further, the overall evidence of record does not demonstrate 
that his PTSD has caused speech disorders.  For example, the 
December 2007 VA examination report noted unremarkable 
speech.  At his July 2008 VA outpatient treatment visit he 
did not display pressured speech.

His thought processes have similarly been assessed as normal.  
For example, the December 2007 VA examination report 
indicated that his thought content was unremarkable. A July 
2008 VA outpatient treatment note reflected that he was 
logical and goal directed. 

Further, the evidence throughout the record demonstrates 
intact judgment and insight.   Specifically, the December 
2007 VA examination report indicated that the Veteran 
understood the outcome of his behavior and partially 
understood that he had a problem. With respect to his 
judgment, the VA examiner noted that the Veteran understood 
the outcome of his behavior, and he additionally did not have 
any inappropriate behavior. A July 2008 VA treatment record 
indicated that the Veteran displayed fair insight and 
appropriate judgment. 

With respect to his memory, the Board acknowledges that the 
Veteran has complained of various memory problems. Further, 
several VA outpatient treatment notes indicate he suffered 
from some memory loss.  However, the Board notes that these 
treatment records have not attributed his memory loss to his 
PTSD. 

For example, a November 2007 VA outpatient treatment note 
reflected that he had recently been diagnosed with 
Alzheimer's dementia. A June 2008 VA neurology consultation 
note indicated that he did not have clinical features of 
Alzheimer's, but rather likely a mild cognitive disorder 
associated with aging. Of significance, a July 2008 VA 
treatment note, associated with his PTSD, indicated that he 
demonstrated fair memory and concentration.

Next, the evidence of record does not reflect that the 
Veteran suffers from panic attacks, nor does he so contend.  
The evidence throughout the rating period however, does 
indicate some symptoms of social isolation.  Although there 
is evidence he is able to maintain social relationships. 

For example, at his December 2007 VA examination he stated 
that although he had had some friends in the past, they had 
died and he no longer had any close friends. He did report 
that he went to a health club three times a week and used to 
go dancing but had not done so in awhile. 

At the September 2009 BVA hearing, the Veteran testified that 
he lived with a companion. He reported that he went grocery 
shopping with her and took her out to dinner.   He further 
testified that they went dancing with other couples weekly.   
He additionally indicated that he went to the fitness center 
about three times a week. While the Board acknowledges the 
December 2007 VA examiner's finding that the Veteran 
exhibited "reduced reliability and productivity due to PTSD 
symptoms," the overall evidence indicates he is still able 
to maintain social relationships and generally function 
satisfactorily.  As such, an increased rating under the 
general rating formula for mental disorders is not warranted. 

The Board has also considered the Veteran's Global Assessment 
of Functioning (GAF) scores assigned at a VA outpatient 
treatment visit and at his VA examination. GAF is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental health 
illness. See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); 
see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) 
(citing Diagnostic and Statistical Manual of Mental Disorders 
(4th ed.1994) (DSM IV)).

Here, the December 2007 VA examination revealed a GAF score 
of 51, while his July 2008 VA outpatient treatment note 
revealed a GAF score of 60. Therefore, the GAF scores 
referable to the Veteran's PTSD range from 51-60.  

In this regard, the Board notes that scores ranging from 51 
to 60 reflect more moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  

Despite the seriousness of the symptoms associated with the 
GAF scores ranging from 51 to 60, a higher rating is not 
warranted on this basis because the objective evidence does 
not actually demonstrate symptoms commensurate with such GAF 
scores.  Indeed, as discussed above, the competent evidence 
does not show any speech disorders.  Further, he displayed 
normal affect and panic attacks were not reported.  
Additionally, although the Veteran demonstrated some symptoms 
of social isolation, he was still able to maintain meaningful 
interpersonal relationships. 

Based on the above, an evaluation in excess of 30 percent is 
not warranted for any portion of the rating period on appeal. 
In reaching this conclusion, the benefit of the doubt 
doctrine has been applied where appropriate. 

With respect to the Veteran's claim, the Board has also 
considered his statements and sworn testimony that his 
disability is worse.  In rendering a decision on appeal, the 
Board must analyze the credibility and probative value of the 
evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the claimant. 
See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); 
Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility. 
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

In this case, the Veteran is competent to report symptoms 
because this requires only personal knowledge as it comes to 
him through his senses. Layno, 6 Vet. App. at 470.  He is 
not, however, competent to identify a specific level of 
disability of this disorder-according to the appropriate 
diagnostic code.

Such competent evidence-concerning the nature and extent of 
the Veteran's PTSD disability-has been provided by the 
medical personnel who have examined him during the current 
appeal and who have rendered pertinent opinions in 
conjunction with the evaluations.  The medical findings (as 
provided in the examination reports) directly address the 
criteria under which this disability is evaluated.  

As such, the Board finds these records to be more probative 
than the Veteran's subjective evidence of complaints of 
increased symptomatology.  See Cartright v. Derwinski, 2 Vet. 
App. 24, 25 (1991) (interest in the outcome of a proceeding 
may affect the credibility of testimony).  In sum, after a 
careful review of the evidence of record, the Board finds 
that the benefit of the doubt rule is not applicable and the 
appeal is denied.

The Board has further considered the provisions of 38 C.F.R. 
§ 3.321(b)(1)(2009), but finds that the evidence does not 
show that his PTSD has caused marked interference with 
employment beyond that contemplated by the schedule for 
rating disabilities, necessitated frequent periods of 
hospitalization, or otherwise renders impractical the 
application of the regular schedular standards utilized to 
evaluate the severity of this disability.   

In this case, there is no indication that the Veteran has 
been hospitalized due to his PTSD. Further, he reported at 
his December 2007 VA examination that he was retired.  At his 
September 2009 BVA hearing, he attributed his retirement to 
shoulder problems, not to his PTSD. As such, the evidence 
does not show that his PTSD has caused marked interference 
with his over-all employment capabilities. Hence, referral 
for consideration of an extra-schedular evaluation is not 
warranted.

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  
In the event that a VA notice error occurs regarding the 
information or evidence necessary to substantiate a claim, VA 
bears the burden to show that the error was harmless.  
However, the appellant bears the burden of showing harm when 
not notified whether the necessary information or evidence is 
expected to be obtained by VA or provided by the appellant.  
See Shinseki v. Sanders, 556 U.S. ___ (2009).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

The Veteran's PTSD claim arises from his disagreement with 
the initial evaluation following the grant of service 
connection.  Courts have held that once service connection is 
granted the claim is substantiated, additional notice is not 
required and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further 
notice is needed under VCAA.

As to VA's duty to assist, the RO associated the Veteran's VA 
treatment records and he was afforded a VA examination in 
December 2007. The Board finds that no additional assistance 
is required to fulfill VA's duty to assist.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001). 


ORDER

A rating in excess of 30 percent for PTSD is denied. 



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


